Citation Nr: 0009216	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUE

Entitlement to continuance of dependency and indemnity 
compensation (DIC) benefits for a minor child at the rate set 
by 38 U.S.C.A. § 1313(a)(1) (Supp. 1999).




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran entered onto active duty in May 1992, and died 
during active service in February 1998.  The appellant is his 
former spouse.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 decision by 
the RO which implemented a proposal to reduce the DIC 
benefits paid for the minor child of the deceased veteran 
from $361 to $215 per month, effective October 1, 1998.


FINDINGS OF FACT

1.  In December 1992, the appellant gave birth to the 
veteran's son, Z.

2.  In January 1996, the veteran and the appellant were 
divorced.

3.  In December 1996, the veteran married another woman.

4.  In February 1998, the veteran died during active military 
service.

5.  In March 1998, the appellant filed a claim for DIC 
benefits on behalf of Z.  The application reflected that the 
veteran and the appellant had been divorced in January 1996, 
and that the veteran had remarried in December 1996.

6.  In April 1998, the veteran's widow filed a claim for DIC 
benefits on her own behalf.

7.  In May 1998, the RO granted DIC benefits on behalf of Z 
at the rate of $361 per month.

8.  In June 1998, the RO granted DIC benefits to the 
veteran's widow.  

9.  On September 8, 1998, the RO notified the appellant that 
it proposed to reduce the DIC benefits paid for Z.  The RO 
explained that Z's benefits had to be reduced because DIC 
benefits were also being paid to the veteran's widow.  The 
appellant was informed of her right to submit further 
evidence on the matter, and was also informed of her right to 
representation and a hearing.

10.  On September 22, 1998, the appellant's response was 
received.  Shortly thereafter, the RO reduced the DIC 
payments made for Z from $316 to $215 per month, based on 
administrative error.  The reduction in payments was made 
effective from October 1, 1998.  No overpayment was created.


CONCLUSION OF LAW

The reduction of DIC benefits paid for the minor child of the 
deceased veteran, from $361 to $215 per month, was not 
improper.  38 U.S.C.A. §§ 1310, 1311, 1313 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.5, 3.21, 3.103, 3.105, 3.500 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant gave birth to the veteran's son, Z, in December 
1992.  The veteran and the appellant were divorced in January 
1996, and he married another woman in December 1996.  
Unfortunately, the veteran died during active military 
service in February 1998.

In March 1998, the appellant filed a claim for DIC benefits 
on behalf the deceased veteran's minor child, Z.  The 
application clearly reflected that the veteran and the 
appellant had been divorced in January 1996, and that the 
veteran had remarried in December 1996.  In April 1998, the 
veteran's widow filed a claim for DIC benefits on her own 
behalf.

In May 1998, the RO granted DIC benefits on behalf of Z at 
the rate of $361 per month.  In June 1998, the RO granted DIC 
benefits to the veteran's widow. 

On September 8, 1998, the RO notified the appellant that it 
proposed to reduce the DIC benefits paid for Z.  The RO 
explained that Z's benefits had to be reduced because DIC 
benefits were also being paid to the veteran's widow.  The 
appellant was informed of her right to submit further 
evidence on the matter, and was also informed of her right to 
representation and a hearing.

On September 22, 1998, the appellant's response was received.  
Shortly thereafter, the RO reduced the DIC payments made for 
Z from $316 to $215 per month, based on administrative error.  
The reduction in payments was made effective from October 1, 
1998.  No overpayment was created.

II.  Legal Analysis

The appellant contends that the DIC benefits paid for Z 
should not have been reduced.  She points out that Z is the 
child of the veteran's first marriage, and not a child of the 
veteran's widow, and that the child does not reside with the 
veteran's widow.  Consequently, because this case involves 
DIC beneficiaries residing in two separate households, the 
appellant maintains that the DIC benefits payable for Z 
should be calculated without regard to the veteran's 
surviving spouse.

Under applicable law, if a veteran dies after December 31, 
1956, from a service-connected disability, DIC benefits are 
payable to his survivors.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.5 (1999).  If a veteran dies on or after 
January 1, 1993, and there is a surviving spouse with one or 
more children below the age of 18 of the deceased veteran, 
the DIC benefits paid to the surviving spouse are increased 
by a fixed amount for each child (for the time period here in 
question, that amount was $215).  See 38 U.S.C.A. § 1311(b) 
(Supp. 1999).  If a veteran dies on or after January 1, 1993, 
and he has a child below the age of 18, but no surviving 
spouse entitled to DIC, DIC benefits are paid to the child at 
a fixed amount (for the time period here in question, that 
amount was $361 for one child).  See 38 U.S.C.A. § 1313(a)(1) 
(Supp. 1999).

In the present case, it is the Board's conclusion that the 
reduction of DIC benefits paid for the minor child of the 
deceased veteran, from $361 to $215 per month, was not 
improper.  Simply put, payment of DIC benefits under 
§ 1313(a)(1) is not permitted under circumstances where, as 
here, the veteran has a surviving spouse entitled to DIC.

It appears from the governing statute that the situation here 
presented was not contemplated by Congress when the current 
law was enacted.  The language of § 1311(b) indicates that an 
increased rate of DIC will be paid to "a surviving spouse 
with one or more children below the age of eighteen of a 
deceased veteran . . . ."  No provision is made for the 
situation where the surviving child is not the child of the 
veteran's widow, and does not reside with the widow.

Nevertheless, the law is clear that the absence of a 
surviving spouse entitled to DIC is a prerequisite to payment 
of DIC benefits under § 1313(a)(1).  With all due respect to 
the appellant, the Board has no authority to disregard the 
specific, congressionally-enacted limitations on the payment 
of DIC benefits.  Consequently, because there is no authority 
in the law for payment of DIC benefits under § 1313(a)(1) 
under the facts of this case, and because the procedural 
requirements for the reduction of benefits have been 
satisfied, the Board finds that the reduction of benefits 
paid for Z was not improper.  See 38 C.F.R. §§ 3.103, 
3.105(a), 3.500(b)(2) (1999).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in cases where it is the law, and not the evidence, 
that is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

